FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JULIO CESAR LUNA-GUTIERREZ,                      No. 12-71102

               Petitioner,                       Agency No. A088-169-852

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Julio Cesar Luna-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review de novo due process claims. Pagayon v. Holder, 675


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1182, 1191 (9th Cir. 2011) (per curiam). We deny the petition for review.

      Luna-Gutierrez contends that the BIA violated due process by accepting the

IJ’s certification of his case after remand. Luna-Gutierrez’s due process claim fails

because he has not indicated what additional evidence he would have submitted on

remand if his case had not been certified back to the BIA. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice to

establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71102